Citation Nr: 0815967	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-37 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than March 3, 
1999, for the grant of service connection for herniated 
nucleus pulposus, lumbar spine.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
herniated nucleus pulposus of the lumbar spine.

3.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected 
herniated nucleus pulposus of the lumbar spine

4.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
herniated nucleus pulposus of the lumbar spine.

5.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
herniated nucleus pulposus of the lumbar spine.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1984 to April 1987.  
He was born in 1960.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran and his former spouse testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in January 2008; a transcript is of record.

During the course of the current appeal, the veteran's rating 
for his service-connected low back disorder, previously 
described as herniated nucleus pulposus of the lumbar spine 
(which had been rated as 20 percent disabling from March 23, 
1999, to September 29, 2005) was reduced from 40 to 20 
percent disabling effective May 1, 2008; and service 
connection was denied for urinary incontinence and bowel 
incontinence.  While these are not inextricably intertwined 
with the issues on appeal, and these issues have themselves 
not been developed for appeal at this time, any questions 
raised by the veteran in that regard should be further 
addressed by the VARO.

The issues ## 2-5 are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.

FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew his appeal of the denial of an effective 
date earlier than March 3, 1999, for the grant of service 
connection for herniated nucleus pulposus, lumbar spine.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of an effective date earlier than March 3, 1999, for 
the grant of service connection for herniated nucleus 
pulposus, lumbar spine, the Board does not have jurisdiction 
to consider that claim.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to an effective date (EED) earlier 
than March 3, 1999, for the grant of service connection for 
herniated nucleus pulposus, lumbar spine, was fully developed 
by the RO and certified to the Board on appeal. 

In a January 2008 written document (acknowledged at the 
hearing but seemingly not in the file) the veteran withdrew 
his appeal for an effective date earlier than March 3, 1999, 
for the grant of service connection for herniated nucleus 
pulposus, lumbar spine.  At his January 2008 hearing before 
the undersigned, he and his representative confirmed orally 
that the issue was being withdrawn.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that issue.  Thus, the 
Board does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for entitlement to an effective date earlier than 
March 3, 1999, for the grant of service connection for 
herniated nucleus pulposus, lumbar spine, is dismissed.


REMAND

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.

Under the amendment to section 3.310, any increase in 
severity of a non-service-connected disability that is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 38 C.F.R. § 3.310(b) (2007).

Clinical records in the file refer to ongoing care of the 
veteran's multiple joint complaints, particularly with regard 
to his lower extremities.  Additional records, upon which 
there was a written waiver of initial RO consideration , were 
submitted after the January 2008 hearing and are in the file.

The veteran believes, and avers that he has been told by 
physicians, that the bilateral hip and knee problems are 
directly attributable to his service-connected back 
disability. 

The record shows that his weight and other circumstances have 
made surgical intervention on his back a current 
impossibility, and there have been problems managing his 
care.  

Moreover, while prevailing diagnoses with regard to his lower 
limbs have centered around tendonitis, it would appear that 
there may be neurological components which may or may not be 
related to his back.  In an event, there is no definitive 
neurological assessment, including an opinion, of record in 
that regard.  

The veteran and his representative have indicated that review 
of current outpatient records and findings from a new VA 
examination is required, and the Board finds that to be a 
reasonable request.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Up-to-date VA clinical records should 
be obtained and added to the claims file.

3.  Schedule the veteran for an orthopedic and 
neurological evaluation with regard to his 
lower extremity problems.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner should respond to the following 
questions:

    (a)  With reference to the treatment and 
examination records in the veteran's claims 
file, what is/are his current 
diagnosis/diagnoses as to the hips and knees?
    
    (b)  Is it at least as likely as not (that 
is, to at least a 50/50 degree of probability) 
that any of his disabilities of the hips and 
knees were either caused or aggravated by his 
service-connected back disability (i.e., 
permanently worsened) or otherwise adversely 
affected beyond the previous baseline level of 
disability, or is such causation or 
aggravation unlikely (i.e., less than a 50/50 
probability)?
    
    (c)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it;  
    
    (d)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability; 
    
    (e)  If any opinion requested above cannot 
be rendered on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why that is 
so.

3.  Then readjudicate the claims and, if the 
decision remains unsatisfactory, issue a 
supplemental statement of the case and afford 
the veteran and his representative a 
reasonable opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


